Title: Thomas Jefferson to Joseph C. Cabell, 18 December 1817
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Poplar Forest
Dec. 18. 17.
                    
                    I have been detained a month by my affairs here, but shall depart in three days & eat my Christmas dinner at Monticello. I expect to find there the returns of our subscription papers, and I hope, the donation of the Cincinnati. these will enable me to make the report to the Governor which our board determined on. it will have to go the rounds of their residences for their amendments & signatures: for this I will send an express and not lose a day in forwarding it to you open for your consideration and signature, then to be sealed & delivered to the Governor. I think you had better keep back the general plan till this report is made as I am persuaded it will give a lift to that. I congratulate you on a letter I have just recieved from Dr Cooper, engaging himself for our Physiological & law schools. pray drop me a line when any vote is passed which furnishes an indication of the success or failure of the general plan. I have only this single anxiety in this world. it is a bantling of 40. years birth & nursing, & if I can once see it on it’s legs, I will sing with sincerity & pleasure my nunc demittas. my calculation is that you will hear from me by the 10th of January. affectionately your’s
                    Th: Jefferson
                